DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  Considering claim 1, the prior art does not teach a fixed wireless communication system comprising: a controller; an RF transmit module coupled to the baseband signal processing module and configure don a transmit path; an antenna coupled to each of the RF transmit modules and each of the RF receive modules; an antenna control device coupled to each of the receive paths and each of the transmit paths, and configured to select one of the receive paths or one of the transmit paths, wherein the antenna control device is coupled to the one or more transceiver modules; a power amplifier module coupled to the controller; wherein each single crystal acoustic resonator devise of the filter device comprises: a piezoelectric film formed overlying the support layer and the substrate, the piezoelectric film having a contact via formed within in combination with the rest of the applicant’s claimed limitations.
Considering claim 11, the prior art does not teach a fixed wireless communication system comprising: a controller; a signal processing module coupled to the controller; a transmit module coupled to the signal processing module and configured on a transmit path, wherein the transmit module includes a transmit filter having one or more filter devices, each of the one or more filter devices comprising a signal crystal acoustic resonator device; an antenna coupled to each of the transmit modules and each of the receive modules; an antenna control device coupled to each of the receive paths and each of the transmit paths, and configured to select one of the receive paths or one of the transmit paths, wherein the antenna control device is coupled to the one or more transceiver modules; a support layer formed overlying the substrate surface region, the support layer having an air cavity formed within; a piezoelectric film formed overlying the support layer and the substrate, the piezoelectric fil having a contact via formed within; a top metal formed overlying a portion of the piezoelectric film, the top metal being configured within the contact via the piezoelectric film in combination with the rest of the applicant’s claimed limitations.
Considering claim 15, the prior art does not teach a fixed wireless communications system comprising: a plurality of transceiver modules, each of the transceiver modules comprising an RF transmit module coupled to the processing device and configured on a transmit path, wherein the RF module includes a transmit filter having one or more filter devices, each of the one or more filter devices comprising a signal crystal acoustic resonator device; a plurality of antennas coupled to the plurality of transceiver modules, each of the plurality of antennas being coupled to one of the RF transmit and one of the RF receive modules; a plurality of antenna control devices coupled to the plurality of antennas, each of the plurality of antenna control devices coupled to one of the receive paths and one of the transmit paths, and configured to select one of the receive paths or one of the transmit paths, wherein the plurality antenna control devices is also coupled to the plurality of transceiver modules; wherein each single crystal acoustic resonator devices of the filter devices comprises:  a top metal formed overlying a portion of the piezoelectric film, the top metal being configured within the contact via of the piezoelectric film in combination with the rest of the applicant’s claimed limitations.
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837